United States Court of Appeals
                       For the First Circuit

No. 02-2590

              K. ANDREW HULL; PATRICIA RIVERA-HULL; and
                  RIVERA-HULL CONJUGAL PARTNERSHIP,

                       Plaintiffs, Appellants,

                                 v.

      MUNICIPALITY OF SAN JUAN; ACE INSURANCE COMPANY; and
                    TARGET ENGINEERING, S.E.,

                       Defendants, Appellees.




                               ERRATA


     The opinion of this court issued January 20, 2004, is amended

as follows:

     On page 8, note 2, line 7, substitute "fraud" for ("fraud,".